Citation Nr: 0213843	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  99-03 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a mental disorder 
claimed as panic attacks, social phobia, claustrophobia, 
anxiety attacks and depression.

2.  Entitlement to service connection for arthritis of 
multiple joints.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1969 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of April 1998 and 
October 1999 by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In April 1998 the RO 
denied service connection for post traumatic stress disorder 
(PTSD) and arthritis of multiple joints.  In October 1999 the 
RO denied service connection for a mental disorder claimed as 
panic attacks, social phobia, claustrophobia, anxiety attacks 
and depression.

The veteran perfected an appeal of the RO's April 1998 denial 
of his claim of service connection for post traumatic stress 
disorder (PTSD).  However, at an October 1999 hearing before 
a Decision Review Officer (DRO) and by subsequent letter 
dated the same day of the hearing, he withdrew his appeal of 
this claim.  See 38 C.F.R. § 20.204 (2001).  Accordingly, the 
issue of entitlement to service connection for PTSD is not 
before the Board for appellate consideration.

The veteran provided oral testimony before a DRO at the RO in 
October 1999 and at a videoconference before the undersigned 
Member of the Board in March 2002; both transcripts have been 
associated with the claims file.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issues on appeal have been obtained.

2.  A mental disorder claimed as panic attacks, social 
phobia, claustrophobia, anxiety attacks and depression was 
not shown in active service or until decades thereafter and 
there is no competent medical evidence or opinion linking 
such disorder to service.  
3.  Notice of the RO's decision denying the veteran's claim 
of entitlement to service connection for arthritis of 
multiple joints was sent to the veteran on May 7, 1998, and 
after receipt of a timely notice of disagreement, the RO sent 
a statement of the case on January 19, 1999, with 
instructions that explained what he was required to do if he 
wanted to continue his appeal. 

4.  A substantive appeal received in February 1999 addressed 
disabilities other than arthritis and the veteran did not 
further address his arthritis claim until a personal hearing 
in October 1999.

5.  Neither the veteran nor his representative has provided 
any argument or explanation to support a finding that a 
timely substantive appeal was filed in regard to arthritis.  


CONCLUSIONS OF LAW

1.  A mental disorder claimed as panic attacks, social 
phobia, claustrophobia, anxiety attacks and depression, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 5107 (West 1991 and Supp. 2002); 38 C.F.R. § 3.303 
(2001).

2.  The veteran did not submit a timely substantive appeal 
from the RO's denial of entitlement to service connection for 
arthritis of multiple joints.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. §§ 20.202, 20.302(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that on a pre-induction 
examination the psychiatric evaluation of the veteran was 
normal, and when he reported his medical history, he denied 
depression, excessive worry and nervous trouble of any sort.  
No psychiatric complaints or abnormal findings are reflected 
in the service medical records and the separation examination 
report indicates that the veteran's mental status was normal.  

The veteran was afforded a VA Agent Orange examination in 
June 1994 at which time the diagnoses did not include any 
psychiatric disorders.  VA medical records reflect that in 
July 1994 the veteran was enrolled in the PCT (PTSD Clinical 
Team) Program to rule out PTSD.  In July 1994 it was noted 
that with medication his phobias had decreased he that he had 
had only one "panic" since his last visit.  In October 1994 
it was noted that he was being seen in PCT for symptoms of 
anxiety and multiphobias.  The assessment was generalized 
anxiety spectrum, multiphobic and with panic attacks.

The report of a September 1994 examination by a VA social 
worker conducted as part of the Agent Orange examination 
reflects that the veteran reported a history of cocaine and 
alcohol abuse since Vietnam.  In regard to  "readjustment 
difficulties" it was noted that he had been heavily into all 
available drugs and was often in trouble with the law.  He 
reported that after service he worked at the White Sands 
Missile Range for about three years and resigned to accept a 
job with a federal agency where he worked for another three 
years.  Then for about six years he was employed by a large 
retail food chain and lost that job when the business was 
sold.  He indicated that he had been unable to hold 
employment because he "did not care."  The veteran stated 
that he believed his anxiety and claustrophobia were due to a 
long history of polydrug abuse and not his service 
experiences.  

In November 1994 the veteran filed a claim for entitlement to 
service connection for PTSD.  In a written statement, which 
accompanied his application, he asserted that he had had 
problems coping with society and preferred being isolated.  
He also reported having problems with depression, anxiety, 
panic attacks, anger and suicidal tendencies.  He had 
nightmares, sleepless nights and had begun taking drugs while 
in the service.  He stated that he had taken medication for 
anxiety and panic attacks.

An undated VA psychiatric evaluation report of the mid-1990s 
notes the veteran's military and post-active duty history and 
his subjective complaints.  The diagnoses were rule out PTSD, 
rule out panic disorder, and mixed substance abuse by 
history, claustrophobia, and social phobia.  

VA outpatient treatment reports of March 1995 reveal the 
veteran reported that he had had a few panic attacks, which 
were not as severe as in the past.  It was noted that his 
problems had mostly revolved around the panic symptoms and 
social phobia.  He stated that the panic symptoms started 
while in the military when he was experimenting with drugs.  
The diagnosis was panic disorder with multiphobia and 
substance abuse by history presently in remission.

In an April 1995 PCT discharge summary it was noted that the 
veteran had engaged in the use of marijuana and other illicit 
drugs while in the military and such use appeared to have 
promoted panic symptoms and multiphobias.  Even though he had 
stopped the use of cocaine and alcohol approximately a year 
and a half ago, he continued to have problems with panic 
attacks and mulitphobias.  The diagnosis was substance 
induced panic disorder with persistent panic symptoms, 
multiphobias (claustrophobia and social phobia) and 
multisubstance abuse by history.

In May 1997 the veteran was seen at a VA psychiatric 
outpatient clinic with complaints of anxiety, poor sleep, 
isolation, a need to be busy and feeling anxious.  The 
impression was history of panic attacks.

A PTSD evaluation was conducted in July 1997.  The veteran 
complained of anger, anxiety, problems sleeping, fear of 
nightmares, depression, intrusive thoughts, shortness of 
breath, hyperventilation, gagging, upset stomach of five 
minutes and snoring.  On objective evaluation, his mood was 
"depressed" and his affect was constricted.  The diagnoses 
under Axis I were rule out PTSD, rule out panic disorder, 
substance abuse - mixed (by history), claustrophobia and 
social phobia.

In a July 1997 written statement the veteran noted that after 
his discharge from service, he continued to experience 
traumatic nightmares, stress, loneliness, depression, anger, 
claustrophobia, problems sleeping, anxiety, panic attacks and 
hatred, especially for authority.

Medical records dated in August and September 1997 show that 
F. Cota, M.D., P.A., conducted a psychiatric evaluation of 
the veteran.  Dr. Cota noted that the veteran had a long 
history of mood symptoms and anxiety for the last twenty 
years.  The diagnoses were "O. Mood dx" and rule out sleep 
disorder.  

In February 1999 the veteran submitted a VA Form 9 on which 
he noted that his panic attacks and anxiety attacks started 
"way before" his drug abuse.  He attributed claustrophobia 
to being on a ship, which had close living and working 
quarters, and he attributed social phobia to being rejected 
by society during the time he served in the military.

In October 1999 the veteran withdrew his appeal for PTSD and 
claimed service connection for panic attacks, social phobia, 
claustrophobia, anxiety attacks and depression.  

A personal hearing before a Decision Review Officer was 
conducted in October 1999.  The veteran testified that he 
began having panic attacks and PTSD symptoms in Vietnam, that 
his first bout of depression occurred during service when his 
girlfriend sent him a "Dear John" letter, and that he felt 
depressed the entire time he was in the service.  He stated 
that he began taking illegal drugs in the first year and a 
half after enlistment so that he "could feel better."  He 
testified that he began having panic attacks and 
claustrophobia when he reported on board the ship, noting 
that he was used to close living quarters.  He also stated 
that his social phobia started as a result of the "Hippie" 
movement in the late 1960's and he was affected because 
people hated the military establishment.  He indicated that 
after he returned from Vietnam he had a hard time keeping a 
job.  He stated that he did not seek treatment for panic 
attacks, phobias and depression while he was in the service 
and that he treated himself with illegal drugs.  RO Hearing 
Transcript.   

In January 2000 the RO received a written statement from the 
veteran's mother.  She noted that she had noticed a 
difference in the veteran the first time he came home from 
boot camp and it seemed to have gradually gotten worse.  He 
would get angry with family members, was depressed most of 
the time and seemed like nothing made him happy.  He withdrew 
most of the time and sometimes would panic for no reason.  He 
became a loner and drank by himself at home.

The report of a comprehensive VA psychiatric evaluation in 
January 2001 notes that the veteran expressed his belief that 
he had a service connected disability and reported suffering 
from depression, anxiety and panic attacks.  He also reported 
that he had social phobia and claustrophobia.  He stated that 
he had never complained about such problems while he was in 
the Navy and that he had taken illegal drugs instead as a 
form of self-medication.  He reported having received a 
"Dear John" letter in service that depressed him which led 
to self-medication with alcohol and then drugs.  He reported 
that since returning from service he had felt that society 
and women were against him and that he continued using such 
drugs as LSD, cocaine PCP marijuana and alcohol for many 
years.  Following a mental status examination the diagnoses 
were panic disorder without agoraphobia; rule out substance-
induced panic disorder; and rule out adjustment disorder, 
with mixed anxious depressed mood.  His GAF was 75-80.

A VA outpatient medical record dated in April 2001 an 
impression of PTSD, family stressors, anxiety.  A May 2001 
outpatient treatment report reflects an assessment of anxiety 
disorder with panic attacks without agoraphobia and notes 
unresolved marital issues related to past substance abuse.  
The veteran was referred for individual and couple therapy.  
In September 2001 it was noted that he was taking Prozac for 
depression.  The assessment was insomnia related to panic 
disorder-major depressive disorder.

In February 2002 the veteran was treated for anxiety and 
depressive symptoms.  He reported that he experienced poor 
sleep with frequent awakenings.  It was noted that he had an 
anxiety disorder and panicked at times.  His stressors were 
that his son was in the Army and he worried about his son's 
safety.  The impression was history of panic disorder, 
generalized anxiety disorder and rule out sleep apnea.

At the video conference in March 2002 the veteran testified 
that he did not have a mental disorder prior to entering 
military service; nor was he treated for a mental disorder 
while he was in the service.  He indicated that he had a 
mental disorder when he left military service but did not 
seek help for a long time because he was self-medicating with 
drugs.  He stated that his depression and anxiety started 
while he was in the service.  Video Transcript.  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall given the to the 
claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).  See also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000.  The law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date. VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 2000.  
See 66 Fed. Reg. at 45,630-32 (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
regulations pertaining to this claim merely implement the 
VCAA of 2000 and do not provide any rights other than those 
provided by the VCAA of 2000.  See 66 Fed. Reg. at 45,629.

The RO considered the claim under the VCAA of 2000 and the 
new regulations and has made all reasonable efforts to assist 
the veteran in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
his claims and of the efforts to assist him.  

In a VA letter dated September 2001, the RO specifically 
informed the veteran of the VCAA and advised him of the 
information and evidence needed to support his claim and of 
his responsibilities and those of VA in developing the claim.  
In particular, he was asked to sufficiently identify and 
authorize the release of relevant records so that the RO 
could request them and advised that he could submit a medical 
opinion and medical records himself.  He was also afforded 
two personal hearings and provided copies of relevant rating 
decisions and a statement, and supplemental statement, of the 
case, which provided further information on what was needed 
to substantiate his claim.  Therefore, the duty to notify the 
veteran and his representative has been satisfied.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. at 45,630-32 
(to be codified as amended at 38 C.F.R § 3.159).  The duty to 
assist also has been satisfied.  In that regard, the RO 
obtained the veteran's service and post-service medical 
records.  The duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the veteran.  That matter will be addressed below.

Service Connection for a Mental Disorder

The veteran's service medical records do not show any 
complaints, findings or diagnosis of a psychiatric/mental 
disorder and at the time of his separation examination his 
mental status was found to be normal.  In fact the earliest 
medical evidence of record of a psychiatric disorder is in 
1994, more than twenty years after service.  In regard to any 
diagnoses of record of PTSD, the veteran has specifically 
withdrawn his claim of service connection for that disorder 
and he is now claiming service connection for panic attacks, 
social phobia, claustrophobia, anxiety attacks and 
depression.  

The three basic requirements for prevailing on a claim for 
service connection are (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and, (3) medical evidence of a nexus between the 
claimed inservice injury or disease and a current disability.  
See Hickson, supra.  Here, despite the veteran's claimed 
history of psychiatric symptoms since service, following 
receipt of a "Dear John" letter, there is no competent 
evidence that the veteran had an acquired psychiatric 
disorder during service or for many years thereafter.  
Although the veteran is competent to state how he felt in 
service, as a lay person he is not qualified to offer a 
psychiatric diagnosis or to determine the etiology of any 
current psychiatric disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran's claimed history of emotional 
problems has been noted in various VA medical records yet no 
link has been made between any current panic attacks, social 
phobia, claustrophobia, anxiety disorder or depression and 
service other than by the veteran.  While the veteran has at 
times claimed that he started using drugs in service to 
medicate himself, there is mention in some medical records 
that his psychiatric problems may actually be the result (not 
the cause) of drug abuse.  In any event, a comprehensive 
psychological evaluation report of February 2001 includes the 
veteran's subjective history but offers no medical connection 
between the diagnoses and service other than to suggest that 
the diagnosed panic disorder might be induced by substance 
abuse.  To the extent that the veteran may have a panic 
disorder or other psychiatric disability caused by the 
primary use of LSD, cocaine or other illegal drugs that may 
have started in service, such would not be service 
connectable.  See  38 C.F.R. § 3.301(2001). 

With respect to VA's duty to assist the veteran, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  In 
a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 66 Fed. Reg. at 45,631 
(to be codified as amended at 38 C.F.R § 3.159(c)(4)(i)(A)-
(C)).  
In this case the Board finds that a VA psychiatric 
examination or opinion is not necessary.  In that regard, it 
is again noted that the veteran's service medical records are 
negative for any psychiatric abnormalities and his 
psychiatric status was specifically found to be normal at 
service discharge; there is no medical evidence of any 
psychiatric problems until decades after service; and none of 
the various competent clinicians whose records are in the 
claims file has indicated that there is a nexus between any 
current psychiatric disorder and service, other than, 
perhaps, that the veteran's use of illegal drugs, which he 
claims started in service, caused or induced current mental 
problems.  Under these circumstances an examination is not 
necessary.  

Based upon the forgoing, the Board finds that the veteran's 
claim of entitlement to service connection for a mental 
disorder claimed as panic attacks, social phobia, 
claustrophobia, anxiety attacks and depression must be 
denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a mental disorder 
claimed as panic attacks, social phobia, claustrophobia, 
anxiety attacks and depression.  38 U.S.C.A. § 5107 (West 
Supp. 2002); See also Gilbert, supra.



Arthritis of Multiple Joints

An appeal consists of a timely notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  See 38 C.F.R. §§ 
20.200, 20.202. A substantive appeal shall be filed within 60 
days from the date of mailing of the statement of the case, 
or within the remainder of the one-year period from the date 
of mailing of the notification of the rating decision that is 
being appealed, whichever time period ends later.  66 Fed. 
Reg. 50318, 50319 (Oct. 3, 2001) (to be codified at 38 C.F.R. 
§ 20.302(b)(2).  The date of mailing the letter that notifies 
the veteran of the rating decision determination will be 
presumed to be the same as the date of that letter for the 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  
Notice means written notification sent to the claimant at his 
latest address of record.  38 C.F.R. § 3.1(q) (2001).  The 
Board also notes that either the veteran or his 
representative may file a substantive appeal.  38 C.F.R. § 
20.301(a). 

In July 1997 the RO received VA Form 21-4138 from the veteran 
requesting entitlement to service connection for arthritis of 
multiple joints.  The RO issued a rating decision in April 
1998, which denied the claim.  A copy of the rating decision 
was sent to the veteran on May 7, 1998, along with a 
notification letter.  In November 1998, the RO received a 
notice of disagreement from the veteran stating that he 
disagreed with the determination.  

On January 16, 1999, the RO issued a statement of the case on 
the issue of entitlement to service connection for arthritis 
of multiple joints and the veteran was notified that same 
month.  A cover letter accompanying the statement of the case 
informed the veteran that a VA Form 9, Appeal to the Board of 
Veterans' Appeals was enclosed, with instructions that 
explained what he was required to do if he wanted to continue 
his appeal. 

On February 22, 1999, the RO received the veteran's VA Form 
9, in which he specifically listed and addressed the issues 
he was appealing but did not mention the issue of service 
connection for arthritis.  On October 7, 1999 the veteran 
testified at the local hearing that he wanted to continue his 
appeal of the denial of service connection for arthritis of 
multiple joints.  

In June 2002, the Board sent the veteran a letter, which 
informed him that his substantive appeal, may have been 
untimely with regard to the issue of entitlement to service 
connection for arthritis of multiple joints.  The letter 
notified him of the steps involved in the appeal process and 
how the record shows that the steps were not completed in a 
timely manner.  The veteran and his representative were also 
notified that they had 60 days to submit evidence or to 
provide a statement explaining why the substantive appeal was 
timely as to arthritis.  

In June 2002, the veteran submitted a written statement to 
the Board indicating that he did not want to proceed with the 
claim of service connection for arthritis of multiple joints.  
Thus, the Board finds that the appellant has not submitted a 
timely substantive appeal with regard to the RO's denial of 
entitlement to service connection for arthritis of multiple 
joints.


ORDER

Entitlement to service connection for a mental disorder 
claimed as panic attacks, social phobia, claustrophobia, 
anxiety attacks and depression is denied.

As a timely substantive appeal was not submitted with respect 
to the RO's denial of entitlement to service connection for 
arthritis of multiple joints, the appeal on this matter is 
dismissed.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

